Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
	Claims 1-15 are pending in the application. Claim 1-5 and 11-15 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2019, 07/31/2020, and 02/11/2021 were filed after the mailing date of the Non-Final Action on 03/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because it is unclear the structure “an interior space or cavity 306” (found in [0041]) is pointing to in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

"threads of cap 108" in [0029];
“a screw cap 302 having interior threads” in [0040];
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 In paragraph [0008] line 1, “may seal” should read “seal may”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially prevent the release of the fragrance to the exterior of the product package when the cap is in the closed position" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially prevent the release of the fragrance” is unclear how much release of fragrance exceeds the minimum of fragrance retention by the cap in the closed position. For examination purposes, “substantially prevent the release of the fragrance to the exterior of the product package when the cap is in the closed position” will be considered as “substantially sealed” as in “limits the diminishment of the strength of the fragrance from the scented material” [0026]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US 20160068315) in view of Burrowes et al. (US 20060249592), hereinafter Burrowes.
Regarding Claim 6, Hintz teaches “A product package (Fig. 2 “cap device 10” and “container 100”), comprising: a vessel (Fig. 5 “container 100”) defining an orifice (Fig. 5 “threaded nozzle 102”); a product disposed within the vessel and configured to be dispensed from the vessel through the orifice (Fig. 2 and 5 [0025] “Nozzle 26 can be a toothpaste-dispensing nozzle having an internal passage 27 through the nozzle that aligns with a nozzle on a toothpaste tube (see below) to form a continuous passage through the toothpaste tube nozzle and the cap nozzle allowing toothpaste from the tube to be dispensed through cap device 10.”); a cap (Fig. 2 and 5 “cap device 10”) that is configured to be attached to the vessel (Fig. 5 “container 100”  ), wherein the cap (Fig. 2 and 5 “cap device 10”) is repositionable from a closed position to an open position, and from the open position to the closed position (Fig. 1 and 2 [0021] “The two portions 12, 14 of device 10 can be moved from a closed position (FIG. 1) to an opened position (FIG. 2) by manipulation (opening and closing) of hinge region 16.”).”
Hintz does not teach “a scented material having a fragrance, wherein the scented material is attached to the cap, wherein the product package is configured to release the fragrance of the scented material to an exterior of the product package when the cap is in the open position and to substantially prevent the release of the fragrance to the exterior of the product package when the cap is in the closed position.”
Burrowes teaches a packaged sealed product. Burrowes further teaches “a scented material having a fragrance (Fig. 2 [0054] “perfume releasing hot melt adhesive 45”), wherein the scented material (Fig. 2 [0054] “perfume releasing hot melt adhesive 45”) is attached to the cap (Fig. 2 [0054] “a second surface 35 which is the internal surface of said plastic lid 60.”), wherein the product package is configured to release the fragrance of the scented material to an exterior of the product package when the cap is in the open position and to substantially prevent the release of the fragrance to the exterior of the product package when the cap is in the closed position (Fig. 2 [0054] “perfume releasing hot melt adhesive 45” and “The lid 60 can be opened by a consumer in a shop, releasing said perfumed headspace to the external environment. When the lid is closed a new head space is formed into said enclosure 40 which is quickly saturated with perfume regenerating said perfumed head space for next use.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hintz to incorporate the teachings of Burrowes to include the “perfumed releasing hot melt adhesive” on the “second surface 35 which is the internal surface of said plastic lid 60” of Burrowes to the “cap device 10” of Hintz “to provide consumers with a way to test the smell of a sealed product before actually purchasing it, without having to break the seal or open the package” (Burrowes [0003]) and “to provide a pleasant experience to the consumer touching and handling the product before purchase” since “consumers give more and more importance, when selecting which product to buy, to a pleasant shopping experience which involves all senses” (Burrowes [0002]).

Regarding Claim 10, Hintz teaches “The product package (Fig. 2 “cap device 10” and “container 100”) of claim 6, wherein the product is one of a toothpaste (Fig. 2 and 5 [0025] “Nozzle 26 can be a toothpaste-dispensing nozzle having an internal passage 27 through the nozzle that aligns with a nozzle on a toothpaste tube (see below) to form a continuous passage through the toothpaste tube nozzle and the cap nozzle allowing toothpaste from the tube to be dispensed through cap device 10.”).”
Hintz does not teach “wherein the product is one of a mouthwash, a deodorant, an antiperspirant, a perfume, a powder, and a lotion.”
Burrowes teaches “wherein the product is one of a mouthwash, a deodorant ([0053] “a deodorant composition”), an antiperspirant, a perfume, a powder, and a lotion (Fig. 2 [0026] “For product it is intended any article which can be commercialized to final consumers, e.g. in a supermarket, such as, for example, but not limiting to, household detergent, personal detergent, personal care products, cosmetics, hygiene articles, food products, household goods, furniture, outdoor goods, apparel goods and the like.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hintz to incorporate the teachings of Burrowes to include the options for the product to be “any article which can be commercialized to final consumers, such as, for example, but not limiting to, household detergent, personal detergent, personal care products, cosmetics, hygiene articles, food products, household goods, furniture, outdoor goods, apparel goods and the like” (Burrowes) to the kind of product contained in “container 100” of Hintz “to provide consumers with a way to test the smell of a sealed product before actually purchasing it, without having to break the seal or open the package” (Burrowes [0003]) and “to provide a pleasant experience to the consumer touching and handling the product before purchase” since “consumers give more and more importance, when selecting which product to buy, to a pleasant shopping experience which involves all senses” (Burrowes [0002]) in a range of products.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US '315) in view of Burrowes (US '592), in further view of Ray (US 56352296).
Regarding Claim 7, Hintz teaches “The product package (Fig. 2 “cap device 10” and “container 100”) of claim 6, wherein the cap (Fig. 2. “cap device 10”) comprises: a base (Fig. 2. “bottom cap portion 12”); a top (Fig. 2. “upper cap portion 14”); a hinge (Fig. 2. “hinge region 16”) that movably attaches the base to the top (Fig. 2. [0021] “the hinge region allowing the upper cap portion to close onto the bottom cap portion 12”); a dispensing tip (Fig. 2. “nozzle 26”) defining an opening (Fig. 2. “27”), wherein the product package is configured to dispense the product from the opening defined by the dispensing tip (Fig. 2. [0025] “Nozzle 26 can be a toothpaste-dispensing nozzle having an internal passage 27 through the nozzle that aligns with a nozzle on a toothpaste tube (see below) to form a continuous passage through the toothpaste tube nozzle and the cap nozzle allowing toothpaste from the tube to be dispensed through cap device 10.”); and a ring (Fig. 2. “protruding ring 32”) protruding from an inner surface of the top (Fig. 2. “upper cap portion 14”), wherein the ring encircles an end of the dispensing tip and the opening when the cap is in the closed position (Fig. 2 [0031] “protruding ring 32 of retainer 30 fits over an uppermost portion of nozzle 26 to form a seal when the device is closed.”).”
Hintz does not teach “wherein the scented material is disposed in a pattern around the ring.”
Burrowes teaches “wherein the scented material (Fig. 2 [0054] “perfume releasing hot melt adhesive 45”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hintz to incorporate the teachings of Burrowes to include the “perfumed releasing hot melt adhesive” on the “second surface 35 which is the internal surface of said plastic lid 60” of Burrowes to the “upper cap portion 14” of “cap device 10” of Hintz “to provide consumers with a way to test the smell of a sealed product before actually purchasing it, without having to break the seal or open the package” (Burrowes [0003]) and “to provide a pleasant experience to the consumer touching and handling the product before purchase” since “consumers give more and more importance, when selecting which product to buy, to a pleasant shopping experience which involves all senses” (Burrowes [0002]).
Burrowes does not teach “is disposed in a pattern around the ring.”

    PNG
    media_image1.png
    661
    437
    media_image1.png
    Greyscale
Ray teaches an aromatic member in a container closure. Ray further teaches “is disposed in a pattern (Fig. 5 and 6 “absorbent material 44” and “scent 50;” col. 4 lines 9-11) around the ring (Fig. 5 and 6 “seal 46”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hintz in view Burrowes to incorporate the teachings of Ray to include constraint of the “scent 50” in the “absorbent material 44” around “seal 46” of Ray to the “perfumed releasing hot melt adhesive” (Burrowes) on inside of “the upper cap portion 14” of Hintz “to prevent seepage” (Ray [Col. 4 line 2]) and “to protected from contamination when lid 38 is in the closed position” (Ray [Col. 4 lines 5-6])

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hintz (US '315) in view of Burrowes (US '592), in further view of Soehnlen et al. (US 20100051574), hereinafter Soehnlen.
Regarding Claim 8, Hintz teaches “The product package (Fig. 2 “cap device 10” and “container 100”) of claim 6, wherein: the cap is configured to be removed from the vessel (Fig. 5 and 11 [0030] “Bottom portion 12 of device 10 can thread onto a threaded nozzle 102 of toothpaste container 100.”).”
Hintz does not teach “the cap is configured to be removed from the vessel to provide access to a seal that blocks the orifice; and the seal is configured to be removed to allow the product to be dispensed from the vessel.”
Soehnlen teaches a flip top closure assembly for a bottle. Soehnlen further teaches “the cap (Fig. 4 “closure assembly 12”) is configured to be removed from the vessel (Fig. 4 “container 10”) to provide access to a seal (Fig. 4 “a foil seal 140”) that blocks the orifice (Fig. 4 “orifice 36”); and the seal (Fig. 4 “a foil seal 140”) is configured to be removed to allow the product to be dispensed from the vessel (Fig. 3 and 4 [0031] “a foil seal 140 (FIG. 4) may be provided between the closure assembly 12 and the container 10. The foil seal extends across the orifice 36 of the bottle and is typically provided for tamper resistance and detection as well as enhanced sealing capabilities. When a consumer wishes to dispense the contents of the container, the closure assembly 12 is first unscrewed to provide access to the foil seal. The foil seal is peeled off the orifice and the closure assembly is screwed back onto the container.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hintz in view of Burrowes to incorporate the teachings of Soehnlen to include “a foil seal 140” on the “orifice 36” between the “closure assembly 12” and “container 10” (Soehnlen) to “nozzle 26” at “27” to be between “cap device 10” and “container 100” of Hintz “for purposes of contamination protection” (Soehnlen [0005]).
	Regarding Claim 9, Hintz teaches “The product package (Fig. 2 “cap device 10” and “container 100”) of claim 8, wherein: the vessel (Fig. 2 “container 100”) further comprises a threaded end (Fig. 5 and 11 [0030] “Bottom portion 12 of device 10 can thread onto a threaded nozzle 102 of toothpaste container 100. Threads 25 of the bottom cap interlocked with external threads 106 of a connected toothpaste tube 100.”).”
Hintz does not teach “the cap is configured to be unscrewed from the threaded end to provide the access to the seal.”
Soehnlen teaches “the cap (Fig. 4 “closure assembly 12”) is configured to be unscrewed from the threaded end to provide the access to the seal (Fig. 3 and 4 [0031] “a foil seal 140 (FIG. 4) may be provided between the closure assembly 12 and the container 10. The foil seal extends across the orifice 36 of the bottle and is typically provided for tamper resistance and detection as well as enhanced sealing capabilities. When a consumer wishes to dispense the contents of the container, the closure assembly 12 is first unscrewed to provide access to the foil seal. The foil seal is peeled off the orifice and the closure assembly is screwed back onto the container.”).”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beck teaches a hinged closure;
LANDAU teaches a scented product to be sampled without direct contact with the scented product;
Neveras teaches a closure for a container containing a dispensing nozzle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736